IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
THOMAS R. MILLER,
Petitioner,
v. Civ. A. No. 19-863-CFC

STATE OF DELWARE, and,
ATTORNEY GENERAL OF THE STATE

 

OF DELAWARE,
Respondents.
MEMORANDUM
I. BACKGROUND

In 1994, a Delaware Superior Court jury convicted Petitioner Thomas R. Miller
(“Petitioner”) of unlawful first degree sexual intercourse and second degree burglary.
See Miller v. Snyder, 2001 WL 173796, at *2 (D. Del. Feb. 14, 2001). He was
sentenced to life imprisonment plus eight additional years. /d. The Delaware Supreme
Court affirmed Petitioner's convictions and sentences on direct appeal. See Miller v.
State, 3 A.3d 1098 (Table), 2009 WL 418238, at *1 (Del. Feb. 18, 2009).

Thereafter, Petitioner filed numerous unsuccessful postconviction motions and
petitions in the Delaware state courts. See Miller v. State, 189 A.3d 185 (Table), 2018
WL 3006123, at *1 (Del. June 14, 2018). Petitioner also filed several unsuccessful
federal habeas challenges. For instance, in 2001, the Honorable Gregory M. Sleet
denied Petitioner's first habeas petition after concluding that six of the claims were

procedurally barred and three claims were meritless. See Miller, 2001 WL 173796, at
*2-*11.' In 2008, Petitioner challenged the same 1994 conviction in another habeas
petition, which Judge Sleet denied for lack of jurisdiction because it constituted an
unauthorized second or successive habeas petition. See Miller v. State, C.A. No. 08-
137-GMS, Order (D. Del. Sept. 25, 2008). Petitioner also filed three applications in the
Third Circuit requesting permission to file second or successive habeas petitions, which
the Third Circuit denied for failing to satisfy the requirements of 28 U.S.C. § 2244(b)(2).
See In re: Thomas Miller, C.A. 10-3790, Order (3 Cir. Nov. 23, 2010); In re. Thomas R.
Miller, C.A. 09-1791, Order (3 Cir. June 12, 2009); In Re: Miller, C.A. 03-2195, Order
(3 Cir. June 10, 2003).

Presently pending before the Court is Petitioner’s newest § 2254 Petition
challenging his 1994 conviction. (D.!. 3) The Petition asserts four ineffective assistance
of counsel claims complaining about trial counsel’s alleged deficiencies during
Petitioner's criminal proceeding in 1994,? and a claim alleging his actual innocence.
(D.I. 3; D.t. 4),

Hl. LEGAL STANDARDS

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA’) “created a

statutory ‘gatekeeping mechanism’ for second or successive habeas petitions.” /n re

Hoffner, 870 F.3d 301, 306 (3d Cir. 2017). Pursuant to 28 U.S.C. § 2244(b)(3)(A), a

 

‘In January 2020, this Court denied Petitioner's Rule 60(b) Motion to Reconsider the
2001 denial of his first habeas petition. See Miller v. Metzger, Civ. Act. No. 96-187-
CFC, Order (D. Del. Jan. 2020).

Although the form Petition actually indicates that Claims Two, Three, and Four involve
the alleged deficiencies of post-conviction counsel, the arguments in the Memorandum
clearly concern the assistance provided by trial counsel.

2
petitioner must seek authorization from the appropriate court of appeals before filing a
second or successive habeas petition in a district court. See Burton v. Stewart, 549
U.S. 147, 152 (2007); Rule 9, 28 U.S.C. foll. §2254. Notably, a petition for habeas
relief is not considered to be “second or successive simply because it follows an earlier
federal petition.” Benchoff v. Colleran, 404 F.3d 812, 817 (3d Cir. 2005). Rather, a
habeas petition is classified as second or successive within the meaning of 28 U.S.C.
§ 2244 if a prior petition has been decided on the merits, the prior and new petitions
challenge the same conviction, and the new petition asserts a claim that was, or could
have been, raised in a prior habeas petition. See Benchoff, 404 F.3d at 817; In re
Olabode, 325 F.3d 166, 169-73 (3d Cir. 2003). If a habeas petitioner erroneously files a
second or successive habeas petition “in a district court without the permission of a
court of appeals, the district court’s only option is to dismiss the petition or transfer it to
the court of appeals pursuant to 28 U.S.C. § 1631.” Robinson v. Johnson, 313 F.3d
128, 139 (3d Cir. 2002).
Hl. DISCUSSION

The record reveals that Petitioner's first petition was adjudicated on the merits,
the instant Petition challenges the same 1994 convictions that were challenged in his
first petition, and the instant Petition also asserts claims that could have been asserted
in Petitioner's first petition. See Murray v. Greiner, 394 F.3d 78, 80 (2d Cir. 2005);
Benchoff, 404 F.3d at 817-18. Therefore, the Court concludes that the instant Petition

constitutes a second or successive habeas petition under 28 U.S.C. § 2244.
Since Petitioner did not obtain the requisite authorization from the Third Circuit
Court of Appeals to file this successive habeas request,* the Court lacks jurisdiction to
consider the Petition. See Rule 4, 28 U.S.C. foll. § 2254; Robinson, 313 F.3d at 139. In
addition, the Court concludes that it would not be in the interest of justice to transfer this
case to the Third Circuit, because nothing in the instant Petition comes close to
satisfying the substantive requirements for a second or successive petition under 28
U.S.C. § 2244(b)(2). Given all of these circumstances, the Court will dismiss the
Petition for lack of jurisdiction.
IV. CONCLUSION

Having concluded that the instant Petition is actually an unauthorized second or
successive request for habeas relief, the Court will summarily dismiss the Petition for
lack of jurisdiction. The Court will also decline to issue a certificate of appealability
because Petitioner has failed to make a “substantial showing of the denial of a
constitutional right.” See 28 U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); United

States v. Eyer, 113 F.3d 470 (3d Cir. 1997). A separate Order will be entered.

Dated: March 9 , 2020 SDS. a

UNITED STATES DISFRICT JUDGE

 

3See 28 U.S.C. §§ 2244(b)(3); Rule 9, 28 U.S.C. foll. § 2254.
4
